Title: From George Washington to the Officials of Petersburg, Virginia, 14 April 1791
From: Washington, George
To: Officials of Petersburg, Virginia



Gentlemen,
[Petersburg, Va., 14 April 1791]

Receiving with pleasure, I reply with sincerity to your flattering and affectionate address. I render justice to your regard and to my own feelings, when I express the gratitude which the sentiments it contains have inspired—and you will allow me to say, that gratitude, so impressed, must be lasting.
The government of the United States, originating in the wisdom, supported by the virtue, and having no other object than the happiness, of the people, reposes not on the exertions of an individual yet, as far as integrity of intention may justify the belief, my agency in the administration will be consonant to your favorable opinions—and my private wishes will always be preferred for the prosperity of Petersburg and the particular welfare of its inhabitants.

Go: Washington

